Citation Nr: 1550764	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case is currently under the jurisdiction of the RO in St. Louis, Missouri. 

The Veteran has submitted additional private treatment records that were not considered by the agency of original jurisdiction (AOJ).  Because the substantive appeal in this case was filed after February 2, 2013, and there has been no request for initial AOJ consideration of this evidence, it is subject to initial review by the Board.  See 38 U.S.C.A. § 7105(e) (West 2014 as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

Pursuant to VA's duty to assist, a VA examination must be performed and an opinion obtained to assess the likelihood that the Veteran has peripheral neuropathy of the bilateral lower extremities caused by presumed exposure to an herbicide agent such as Agent Orange during active service in Vietnam.  See 38 C.F.R. § 3.307(a)(6) (2015); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4)(2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Although presumptive service connection may not be available under 38 C.F.R. § 3.309(e) (2015), the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination and medical nexus opinion regarding the Veteran's peripheral neuropathy of the lower extremities.  The claims file must be made available to the examiner for review.  All pertinent findings must be recorded in the examination report. 

The examiner must provide an opinion as to the likelihood that the Veteran has peripheral neuropathy directly related to in-service Agent Orange (herbicide) exposure.  

In rendering the opinion, the examiner may not rely solely on the fact that the Veteran's peripheral neuropathy may not be on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and herbicide exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's peripheral neuropathy or whether it manifested in an unusual manner, among any other factors deemed pertinent.  

A complete explanation must be provided.  

2. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

